Exhibit 10.8

 

Base Salaries of Named Executive Officers

 

Effective January 1, 2007, the following are the base salaries of the named
executive officers (as defined in Item 402(a)(3) of Regulation S-K) of New
Peoples Bankshares, Inc. for 2007:

 

 

Kenneth D. Hart

$225,750.00

President & Chief Executive Officer

 

 

 

Frank Sexton, Jr.

$140,400.00

Executive Vice President and Chief Operating Officer

 

 

 

C. Todd Asbury

$114,400.00

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 